Citation Nr: 0725798	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-14 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, other than psychiatric disability and migraine 
headaches.

2.  Entitlement to service connection for residuals of a 
right leg injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
October 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

When the case was last before the Board in September 2005, 
the Board remanded the issues on the title page along with 
two other issues that were then on appeal, namely whether new 
and material evidence had been received to reopen claims for 
entitlement to service connection for psychiatric disability 
due to head trauma and entitlement to service connection for 
migraine headaches.  Since the September 2005 remand, the RO 
issued a rating decision in February 2007 in which service 
connection was granted for psychiatric disability due to head 
trauma and for migraine headaches.  


FINDINGS OF FACT

1.  The veteran currently has no residuals from his head 
injury other than psychiatric disability and migraine 
headaches.

2.  The veteran does not currently have any residuals of a 
right leg injury.

3.  The veteran does not currently have any residuals of a 
right knee injury.





CONCLUSIONS OF LAW

1.  Residuals of a head injury other than psychiatric 
disability and migraine headaches were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a right leg injury were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  Residuals of a right knee injury were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letter 
dated in April 2003, before the initial adjudication of the 
claims.  Although this letter did not specifically inform him 
that he should submit any pertinent evidence in his 
possession, he was informed of the evidence that would be 
pertinent and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that this letter put him on notice of the fact that 
he should submit any pertinent evidence in his possession.  
In any event, a December 2005 letter specifically informed 
the appellant that he should submit any pertinent evidence in 
his possession.

Although the appellant was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought until February 2007, following the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the claimed disabilities.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide timely notice with respect to those elements of the 
claims was no more than harmless error.

The record also reflects that service medical records and all 
available post-service medical evidence identified by the 
appellant have been obtained.  In addition, the veteran was 
afforded an appropriate VA examination with respect to the 
residuals of a head injury claim.  The veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence.  Although the veteran was not 
afforded a VA examination to determine the etiology of any 
currently present disorder of his right knee or leg, the 
Board has determined that no such examination is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that there is no indication in any of the medical evidence 
that the veteran currently has either of these claimed 
disabilities.  Therefore, the Board is also satisfied that VA 
has complied with the duty to assist provisions of the VCAA 
and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Additionally, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a arthritis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

With respect to the veteran's claim for service connection 
for residuals of a head injury other than psychiatric 
disability and migraine headaches, the Board finds that the 
veteran has no such residuals other than the already service-
connected psychiatric disability and migraine headaches.  

The Board notes that the veteran underwent a VA examination 
in June 2006 for the purpose of determining the nature and 
etiology of any and all residual disability from his head 
injury.  The report of that examination does not identify any 
residual disorder from the head injury apart from the 
abovementioned psychiatric disability and migraine headaches.  
Furthermore, a June 2001 report of MRI of the veteran's head 
notes an essentially unremarkable MRI of the brain with no 
evidence of mass lesion, global or focal edema, or enhancing 
focus.  

Accordingly, service connection is not in order for residuals 
of a head injury other than psychiatric disability and 
migraine headaches.  

Likewise, the Board finds that the medical evidence does not 
support the veteran's claims for service connection for 
residuals of a right leg injury and residuals of a right knee 
injury.  On these issues, the Board notes that aside from 
consistent complaints in the VA medical records about back 
pain radiating down the veteran's right leg, and an 
unremarkable X-ray study of the right knee, there is no 
mention of the right leg or knee.  In any event, there is no 
current diagnosis of any disorder of the right leg or knee, 
or of any residual disability of the right leg or knee due to 
injury.  Without medical evidence of a current disability, 
the claims must be denied.

Accordingly, service connection is not in order for residuals 
of a right leg injury or for residuals of a right knee 
injury.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of a head 
injury, other than psychiatric disability and migraine 
headaches, is denied.

Entitlement to service connection for residuals of a right 
leg injury is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


